Citation Nr: 1707952	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for polycystic kidney disease.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2014 for further development.  At that time, the Board denied other claims, including for service connection for left and right testicle disorders.  


FINDINGS OF FACT

1.  The Veteran's current chronic obstructive pulmonary disease was not manifest in service and is unrelated to service.  

2.  The Veteran's current left shoulder arthritis was not manifest in service and is unrelated to service.  

3.  The Veteran's current polycystic kidney disease was not manifest in service and is unrelated to service.  

4.  Service connection is in effect for bilateral hearing loss disability, rated 20 percent; and for bilateral tinnitus, rated 10 percent.  The combined rating for the service-connected disabilities is 30 percent.

5.  The Veteran's service-connected disabilities alone do not preclude all forms of substantially gainful employment consistent with his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic obstructive pulmonary disease are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for polycystic kidney disease are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that it remanded in October 2014.  At the time, the record did not indicate what, if any, left shoulder disorder the Veteran has, and the Veteran had not mentioned October 2009 VA treatment.  The remand was to obtain outstanding VA treatment records, including October 2009 VA medical records from the Mountain Home outpatient treatment clinic which were referenced in a March 2011 RO rating decision.  The March 2011 rating decision and February 2012 statement of the case reports that VA treatment records/notes dated October 2009 "show treatment for a shoulder pain" (not indicating left or right).  The October 2009 treatment records have been obtained.  A review of these records, as well as November 2009 treatment records shows that the Veteran responded "no" to a question as to whether he had shoulder pain.  Further, the fourteen-item problem lists associated with these records did not include a shoulder problem.  In these visits, he primarily complained of tooth pain.  

The record as it now stands is adequate for a decision on this claim.  Gobber v. Derwinski, 2 470 (1992) (VA's duty to assist is not a license for a fishing expedition for any evidence which might support the claim); Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Chronic obstructive pulmonary disease 

The Board denied service connection for lung cancer in October 2014.  The issue now before the Board is the separate issue of service connection for chronic obstructive pulmonary disease.  

The Veteran argued in March 2011 that his current chronic obstructive pulmonary disease is due to in-service asbestos exposure.  In August 2010, he reported that he was exposed to asbestos on ships in service.  His duties included machinist's mate, fireman, and engine room clean-up of insulation.

Service treatment records show that the Veteran was treated for a single episode of acute bronchitis, organism undetermined, in March 1964.  He responded to symptomatic therapy and was discharged to duty 2 days later.  Service treatment records are silent for reference to chronic obstructive pulmonary disease, and on service discharge examination in December 1967, the Veteran's respiratory system was normal.  

In September 2002, the Veteran was seen for enrollment in the VA primary care clinic.  He reported being status post stomach problems and a prior medical history of stomach problems.  He was on no medications.  He reported that he smoked 1+ packs per day.  He denied chest discomfort, dyspnea, cough productivity, wheezing, or hemoptysis.  His chest was symmetrical and his lungs were resonant to percussion, with vesicular breath sounds without rales, rhonchi, or wheezes.  Pulmonary disease was not diagnosed.  

In January 2003, the Veteran reported symptoms of bronchitis for 3 weeks.  On examination, he had slightly prolonged expiration.  There was an impression of chronic obstructive pulmonary disease, and his left lower lobe had a nodule which was suspicious for neoplasm.  

In April 2003, the Veteran's left lower lung lobe was removed due to lung cancer.  

A May 2009 VA radiology report notes that the Veteran had been a 1 pack per day smoker for 40 years.

The Board remanded for a VA examination in October 2014.  

In May 2016, a VA examiner was asked to opine whether it was at least as likely as not that the Veteran's current chronic obstructive pulmonary disease is related to the episode of bronchitis or to in-service asbestos exposure.  A VA examiner indicated in May 2016 that she had reviewed the Veteran's record and a recent VA examination.  She noted that the Veteran has chronic obstructive pulmonary disease.  She stated that it is a chronic obstructive lung disease, and that it is not caused by asbestos exposure and it is not caused by a single episode of bronchitis.  Thus, it is less likely than not that it is due to either bronchitis in service or potential asbestos exposure.  

Based on the evidence of record, the Board concludes that service connection is not warranted for the Veteran's current chronic obstructive pulmonary disease.  The preponderance of the evidence is against a finding that it was manifest in service as it was not diagnosed in service and the Veteran's service discharge examination showed his respiratory system was clinically normal.  Instead, it does not appear to have been manifest until many years after service, as he denied chronic obstructive pulmonary disease type symptoms on VA care enrollment in September 2002, and he was found to have normal breath sounds at that time, without wheezes, rhonchi, or rales.  His chronic obstructive pulmonary disease was not found until shortly thereafter.  

The preponderance of the evidence also indicates that COPD is unrelated to service, to include conceded asbestos exposure therein.  The VA examiner in May 2016 reviewed the Veteran's record and opined that it was less likely than not due to the Veteran's in-service bronchitis or any potential asbestos exposure the Veteran had in service.  She reasoned that the Veteran's chronic obstructive pulmonary disease is a chronic obstructive lung disease, and that it is not caused by asbestos exposure or by a single episode of bronchitis, which is all the evidence shows the Veteran had in service.  

The Veteran had argued in February 2012 that his chronic obstructive pulmonary disease is secondary to and or aggravated by his lung cancer.  However, since service connection is not in effect for lung cancer, it is not possible to service-connect his chronic obstructive pulmonary disease on a secondary basis.  See 38 C.F.R. § 3.310.  

Left shoulder

The Veteran appeals for service connection for left shoulder disability.  He feels that it is related to his in-service left shoulder dislocation with residual symptomatology, as reflected by his February 2012 VA Form 9.   

Service treatment records show that in May 1965, the Veteran was treated for a dislocated left shoulder, which was reduced without difficulty, without analgesia.  He was given a sling and a swath and told to return to the orthopedic clinic in a few days.  On service discharge examination in December 1967, his upper extremities were noted to be clinically normal.  

In September 2002, the Veteran was seen for enrollment in the VA primary care clinic.  He reported a prior medical history only of stomach problems.  He was on no medications.  Review of systems was negative for joint pains, and he had adequate passive range of motion in his left upper extremity.  No left shoulder disorder was diagnosed.  

In March 2015, VA examined the Veteran and found that he currently has left shoulder arthritis, which was proven by X-rays.  A VA examiner noted that the Veteran was claiming that his previous shoulder dislocation which occurred in 1965 is related to his current left shoulder pain.  The examiner found that the claimed condition was less likely than not related to service.  The rationale was that the Veteran's in-service shoulder dislocation was reduced in service without difficulty, and that he was placed in a splint with no required follow-up physical therapy, etc.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current left shoulder disability, which the evidence shows is arthritis.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation.  Instead, it was not diagnosed in service despite consideration of left shoulder complaints, and the Veteran's upper extremities were normal on service discharge examination in December 1967.  It was also normal and with no complaints as late as September 2002 post-service.  

The preponderance of the evidence also indicates that the Veteran's current left shoulder arthritis is unrelated to service and may not be presumed to have begun in service.  The VA examiner in March 2015 reviewed his record and found that his current left shoulder arthritis is unrelated to service, as he had a dislocated shoulder in service which was reduced in service without difficulty, and he was placed in a splint with no required follow-up physical therapy, etc.  Further, the first indication of left shoulder disability was well after the one year presumptive period.  As mentioned earlier the Veteran's left shoulder was normal and without complaint through September 2002.

The Board notes that in February 2012, the Veteran asserted that he had residual symptomatology from his in-service left shoulder dislocation.  To the extent that the Veteran seeks service connection based on continuity of symptomatology, the preponderance of the evidence is against the claim.  Any statements supporting continuity are contradicted by the service discharge examination report finding normal upper extremities and the medical record evidence from 2002 that was negative for joint pain and found an adequate passive range of motion in his left upper extremity.  

Polycystic kidney disease

The Veteran appeals for service connection for polycystic kidney disease.  He notes that he had a kidney infection in service and seems to feel that it is due to that, as reflected by his March 2011, February 2012, and December 2014 statements.

Service treatment records show that in November 1965, the Veteran was given medication for acute pyelonephritis and became asymptomatic later that month.  In July 1967, he was admitted for right epididymitis.  Lab work on admission was normal.  After bedrest, the condition cleared.  On service discharge examination in December 1967, clinical examination of the abdomen and viscera was normal as were laboratory findings.  

In January 2003, after a CT scan following pulmonary problems, the Veteran was noted to have autosomal dominant polycystic kidney disease.  

VA medical records again show polycystic kidney disease in 2009.   

The Board remanded for a VA examination in October 2014.  

In March 2015, the Veteran advised a VA examiner that he felt that his current polycystic kidney disease was related to his in-service epididymitis and pyelonephritis.  An examiner in March 2015 opined that it was less likely than not that his polycystic kidney disease was related to his previous epididymitis, and that he could not establish a relationship between his in-service epididymitis and pyelonephritis and his current polycystic kidney disease.  He noted that there was no conflicting evidence.  In May 2016, a VA examiner stated that there was no evidence of polycystic kidney disease until many years after service.  She indicated that polycystic kidney disease is not a condition that is caused by an episode of pyelonephritis many years earlier in service.  Pyelonephritis would be expected to resolve without residuals and in fact the Veteran had no evidence of any polycystic kidney disease until many years after his episode of pyelonephritis.  Thus, it is less likely than not that his polycystic kidney disease is due to pyelonephritis in service more than 40 years prior.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current polycystic kidney disease.  It was not manifest in service as shown by the service treatment records including the negative service discharge examination report in December 1967.  Instead, it was first shown many years after service as reflected by the evidence.  The Board also finds that it is unrelated to service.  VA examiners have opined that it is unrelated to the Veteran's in-service epididymitis and pyelonephritis, and there is no competent evidence that it is.  Additionally, a VA examiner explained in May 2016 that there was no evidence of the Veteran's polycystic kidney disease until many years after service, and that it is not a condition that is caused by an episode of pyelonephritis many years earlier.  She explained that the Veteran's pyelonephritis would be expected to resolve.  

While the Veteran may feel that the disabilities currently shown had their onset in or are related to service, as reflected by his statements and appeals, these are complex medical matters about which he is not competent to opine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Kahana v. Shinseki, 24 Vet. App. 428(2011). 

TDIU

Service connection is in effect for bilateral hearing loss disability, rated as 20 percent disabling, and for bilateral tinnitus, rated as 10 percent disabling, for a combined rating of 30 percent.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities are bilateral hearing loss disability rated 20 percent and bilateral tinnitus rated 10 percent, for a combined rating for the service connected disabilities of 30 percent.  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a).  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran contends that he is unemployable.  However, he does not appear to contend that this is solely due to his service-connected bilateral hearing loss disability and/or tinnitus.  He had originally claimed service connection for several other disabilities as well as them, but those claims, including for lung cancer, chronic obstructive pulmonary disease, and left shoulder disability, were unsuccessful.  In his August 2010 VA Form 21-8940, he appears to have been claiming TDIU due to a combination of disability from hearing loss, tinnitus, lung cancer, and chronic obstructive pulmonary disease.  In September 2010, he indicated that he worked until August 2002, when he had belly pain and was taken to a hospital and had emergency surgery to repair a hole in his intestines from an ulcer.  Disorders other than hearing loss and tinnitus, however, are not service-connected.  

The Veteran indicated in August and September 2010 that he had 12 years of formal education and work experience doing maintenance in factories, and that he was awarded Social Security Administration disability benefits from August 2002.  He indicated in March 2011 that hearing loss disability and tinnitus add to unemployability.  

However, no evidence, including from the Veteran, indicates that the hearing loss and tinnitus disabilities that have been service-connected, either individually or in combination with each other, preclude him from obtaining or maintaining all forms of substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

The Veteran may be totally disabled currently.  In his August 2010 VA Form 21-8940, he indicated that Social Security Administration awarded him disability effective from August 2002.  However, with regard to the current TDIU claim, the Board may only look to current impairment due to current service-connected disabilities.  No medical evidence indicates or even suggests that his current bilateral hearing loss disability or tinnitus, alone or in combination with each other, preclude him from engaging in all forms of substantially gainful employment consistent with his education and work experience.  The evidence concerning the impairments caused by these disabilities has been considered.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given that no evidence shows impairment due to service connected disabilities of such severity as would preclude all forms of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary.  Obviously, his service-connected disabilities somewhat impair his ability to engage in substantially gainful employment, as reflected by the ratings assigned.  His most severe service-connected disability is his hearing loss disability, which is rated as 20 percent disabling.  The disabilities that are service-connected may cause some occupational impairment, as reflected by the ratings assigned.  However, the preponderance of the evidence is to the effect that the service-connected disabilities alone do not render him unemployable.  The Board stresses that the Veteran's nonservice-connected disabilities cannot be considered since they are not service-connected. 

As the preponderance is against the claims, there is no reasonable doubt to be resolved in the Veteran's favor, and the appeals in the matters at issue must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107; Gilbert.  Nevertheless, the Board would like to thank the Veteran for his more than 3 1/2 years of honorable active service.


ORDER

Service connection for chronic obstructive pulmonary disease is denied.

Service connection for left shoulder disability is denied.

Service connection for polycystic kidney disease is denied.

A TDIU is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


